Citation Nr: 0911646	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left lower extremity.  

2.  Entitlement to a compensable rating paresthesias of the 
left lower extremity status post ligation surgery for 
varicose veins.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1976 to May 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the San Diego, California Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A Travel Board 
hearing was held at the RO in March 2009; a transcript of the 
hearing is of record.  

The Board notes that in his November 2004 Notice of 
Disagreement (NOD), the Veteran contended that he had 
numbness in his left ankle and the top of his right foot as a 
residual of August 2003 surgery for his varicose veins.  In 
response to this contention, the RO assigned a separate 
noncompensable rating for paresthesias of the left lower 
extremity in the October 2005 statement of the case.  Then, 
in his February 2006 substantive appeal, the Veteran 
contended that a higher rating should be assigned for his 
varicose veins in part because of the numbness he 
experienced.  Accordingly, the Board finds that the separate 
rating assigned to the paresthesias has also been placed in 
appellate status.  


FINDINGS OF FACT

1.  The Veteran's varicose veins of the left lower extremity 
are manifested by stasis pigmentation, along with prominent 
areas of hyperexthesia and areas of hypoesthesia; persistent 
edema is not shown.

2.  The Veteran's paresthesias of the left lower extremity 
are mild or at most moderate in degree.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left lower extremity are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code (Code) 7120 (2008).

2.  The criteria for a compensable rating for paresthesias of 
the left lower extremity are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Code 8527 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A December 2003 
letter generally informed the Veteran of what the evidence 
needed to show to substantiate the claim.  It also explained 
that VA would make reasonable efforts to help him obtain 
evidence necessary to support his claim, including medical 
records, employment records or records from other federal 
agencies but that it was ultimately his responsibility to 
ensure that records were received by VA.  A March 2006 letter 
provided notice concerning assignment of disability ratings 
and effective dates in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).   

A May 2008 letter then provided more specific notice relating 
to the evidence necessary to substantiate the claim.   The 
letter gave notice of how VA determines disability ratings 
and indicated that in determining a rating, VA considers 
evidence regarding the nature and symptoms of the condition, 
severity and duration of the symptoms, the impact of the 
condition and symptoms on employment, and the results of 
specific tests.  Further, the letter listed examples of 
evidence that might support a claim for an increased rating 
and provided notice of the specific rating criteria contained 
in 38 C.F.R. § 4.104 Code 7120, the rating Code applicable to 
rating the Veteran's low back disability.  The Board finds 
that the specific explanations provided pertaining to the 
procedure for assigning the rating, the applicable rating 
criteria and the necessary evidence was in substantial 
compliance with the recent Court of Appeals for Veteran's 
Claims (Court) ruling in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board notes that the Veteran was not provided specific 
notice in a VCAA notice letter of the rating provisions 
applicable to impairment of the internal saphenous nerve in 
relation to his claim for increase for paresthesias of the 
lower extremity.  The Board finds, however, that the Veteran 
was not prejudiced by this lack of notice.  The rating 
criteria was provided to the Veteran in the October 2005 
statement of the case, he has been given a sufficient 
opportunity to identify any evidence that might be pertinent 
to the rating assigned and he has not identified any 
additional, obtainable, pertinent evidence.  Consequently, a 
complete record was developed for purposes of assigning an 
appropriate rating for this disability.  The Board does not 
find that more specified notice to the Veteran would have 
resulted in any additional pertinent evidence being produced. 
Accordingly, the lack of specificity did not prejudice the 
Veteran as it did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. 
Cir. 2007).   

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with a VA examination in August 2003.  The Board 
notes that a more contemporaneous examination is not 
necessary as the record contains adequate current assessments 
of the severity of the Veteran's varicose veins for purposes 
of assigning an appropriate rating.  

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

In June 2003 the Veteran filed a claim for increased rating 
(i.e. a rating in excess of 20 percent) for his service 
connected varicose veins of the left lower extremity.

On August 2003 VA examination the diagnosis was essentially 
asymptomatic varicose veins of both lower extremities, likely 
involving the greater saphenous system and tributaries 
bilaterally with no evidence of venous hypertension.  The 
Veteran reported that he had developed noticeable varicose 
veins of his left lower extremity in 1994, which had resulted 
in left saphenofemoral ligation surgery.  After surgery he 
did not notice any veins in the left lower extremity, but 
over time he had noticed recurrent veins developing over his 
left lower extremity and over the past year he had noticed 
veins developing over his right lower extremity.  He had 
recently been evaluated by VA for surgery to remove his veins 
and reported that the main reason for the surgery was 
cosmetic.  He did have some discomfort, which he described as 
tightness after running, and also experienced transient 
discomfort when he changed from a sitting to a standing 
position but his symptoms were transient and minimal.  

He recalled that after his surgery in 1994 he had some 
sclerotherapy performed postoperatively but had not had any 
other treatment since the treatment in 1994.  Support 
stockings were dispensed to him with his evaluation in July 
2003 but he opted not to try them because he was not 
especially troubled by his symptoms and was interested in 
vein removal.  

Physical examination showed a well-healed scar in the left 
groin secondary to ligation.  In addition, varicose veins 
were present in both lower extremities, beginning in the calf 
on the right and extending anteriorly, medially and 
laterally, approximately 4 to 6 cm.  Also, in his right foot, 
2 mm varicose veins were noticeable.  In his left lower 
extremity varicose veins began in the mid thigh and extended 
to the anterior, medial and posterior left calf and were 
approximately 4 to 6 mm in diameter with 2 mm veins over the 
left foot.  There was no evidence of edema in the medial 
malleolar areas and no evidence of brawny skin changes or 
pre-ulcerative skin changes.  

An August 2003 complete bilateral lower extremity venous 
study produced diagnostic impressions of no deep venous 
obstruction or reflux, incompetent saphenofemoral junction 
and reflux throughout the length of the long saphenous vein.   

An August 2003 VA operative report shows that the Veteran 
received right saphenous vein stripping and saphenous vein 
ligation with left side external saphenous vein stripping 
externally, and bilateral phlebectomy.  There were no 
complications and the Veteran was stable to the post 
anesthesia care unit.

An October 2003 progress note from Dr. Daniel Wallace, a 
private treating physician, indicates that the Veteran's 
varicose veins were healing well.  In a separate October 2003 
note Dr. Wallace indicated that the Veteran was experiencing 
persistent cutaneous numbness in the bilateral lower 
extremity.  

At a November 2003 VA follow up visit the Veteran reported 
numbness on his left anterior shin and similar numbness on 
the dorsum of his right foot.  This latter complaint caused 
difficulty wearing work shoes and walking normally.  He also 
reported some swelling in the area of numbness on the left.  
The attending vascular surgeon indicated that no doubt the 
Veteran's neuropathy was due to the stab-avulsion of the 
varicose clusters and that experience taught that it would 
recede in time.  

At a December 2003 follow up VA Nurse Practitioner visit the 
Veteran reported that he still had numbness on his bilateral 
anterior shin and inner aspect near the ankle on the left 
leg.  He also reported that the surgical site had healed 
well.  The Veteran denied any lower extremity edema.

An October 2004 VA progress note shows that the Veteran was 
seen for a last postoperative visit.  All of his wounds 
remained healed but there was subjective numbness in the left 
ankle.  This was in the saphenous nerve distribution and was 
undoubtedly related to the surgery.  A new varicosity was 
developing in the left calf and would need to be treated in 
the future.  

In his November 2004 NOD the Veteran indicated that the 
numbness in his left ankle and on the top of his right foot 
had not gone away and bothered him when he walked or jogged.  
He also noted that the VA physician who had seen him in 
October 2004 informed him that he would just have to live 
with the numbness and that he should have waited instead of 
having his August 2003 surgery because a new non surgical 
procedure had been developed to remove varicose veins and he 
could have avoided the ugly scars.  The Veteran submitted 
photos of his lower legs along with his NOD, which appear to 
show small areas of scarring.  

At a March 2005 VA Nurse Practitioner visit the Veteran 
reported that he still had numbness on the anterior aspect of 
the right foot.  He also reported new varicosities 
developing.  Physical examination of the lower extremities 
showed no edema in the lower extremities, well healed small 
hyperpigmented scars, no erythema and small varicose veins 
bilaterally.  

A January 2006 progress note from Dr. Daniel Wallace shows a 
diagnostic assessment of varicose veins.  The Veteran was 
instructed to wear support stockings.

On his February 2006 Form 9 the Veteran indicated that he had 
permanent numbness of both his left ankle and right foot from 
the August 2003 surgery.  Also, he had developed some blue 
pigmentation or eczema on his left leg.  He felt that he 
should receive a rating in excess of 20 percent due to the 
numbness and the recurring varicose pigmentation.  He noted 
that he would not benefit from a monetary perspective from 
the increased compensation (he was retired from the U.S. 
Navy) but wanted to pursue the increase because he felt that 
he had suffered permanent damage to his body, which was 
deserving of the ratings increase.    

In a February 2006 letter, Dr. Wallace indicated that the 
Veteran had been his patient for the past 6 years.  He had 
left lower extremity varicosities for which he had previously 
been treated with venous ligation in August 2003.  Despite 
the treatment and compliance with instructions regarding 
conservative care, venous stasis pigmentation, pressure and 
hyperesthesia persisted.   

An April 2006 VA progress note shows a diagnostic assessment 
of varicose veins.  Examination showed small varicose veins 
and small well-healed hyperpigmented scars.  There was no 
edema in the lower extremities.    

An April 2007 VA progress note shows a diagnostic assessment 
of varicose veins.  It was noted that the Veteran did not 
have any edema in the lower extremities and did have small, 
well healed hyperpigmented scars.  He also had compress 
stockings.  

In a December 2007 letter, Dr. David Liu, a private treating 
physician, indicated that he had evaluated the Veteran for 
persistent symptoms secondary to varicose veins in his 
internal medicine clinic.  On examination, he found prominent 
varicose veins in the bilateral lower extremities.  There was 
prominent venous pigmentation, areas of hyperexthesia and 
areas of hypoesthesia.  He described the condition as 
worsening despite prior ligation treatment and compliance 
with conservative modalities.  

A 2008 progress note from Dr. Liu shows a diagnostic 
assessment of varicose veins.  The Veteran complained of 
worsening with numbness, pain and discoloration.  The pain 
was constant and was not worse with ambulation.  There was no 
significant swelling.  The Veteran was wearing stockings 
without improvement.  He was advised to continue wearing the 
stockings, along with leg elevation and exercise.  

In a May 2008 letter, Dr. Liu indicated that he had evaluated 
the Veteran for persistent symptoms secondary to varicose 
veins.  He continued to find prominent varicose veins in the 
bilateral lower extremities, left greater than right.  There 
was prominent venous stasis pigmentation with focal thinning 
of the skin and without frank ulceration.  There were also 
prominent areas of hyperexthesia and areas of hypoesthesia.  
As a result the Veteran experienced continued pain, worse 
during ambulation or running.  The condition was worsening 
despite prior ligation treatment and compliance with 
conservative modalities.  Dr. Liu had initiated a referral to 
a vascular surgeon to assist in management. 

In July 2008 argument the Veteran's representative contended 
that if the Veteran did not regularly use his compression 
stockings he more than likely would experience persistent 
edema as a result of his varicose veins.  The representative 
also noted that the Veteran had varicose veins in the right 
lower extremity and that these should factor in to whether a 
higher rating is warranted. 

At his March 2009 Board hearing the Veteran testified that he 
worked as an agent for U.S. Customs and Board Protection and 
his job involved standing for most of his 4 to 6 hour shift.  
As a result, he felt tightness in the skin, ankles and 
thighs, which was actually a swelling.  He would have to 
occasionally sit down during work because his legs would 
cramp up and he had turned down overtime opportunities due to 
tired legs and cramping.  He also wore compression stockings 
most of the day and had been wearing them since 2003.  Dr. 
Liu had advised the Veteran that he needed to wear the 
compression stockings every day and that if he did not, he 
would be experiencing tiredness during the day and his 
varicose veins would get worse.  When his varicose veins 
would flare-up he would elevate his legs to obtain some 
relief.  He tried not to wear shorts because he had ugly 
scars and because of his varicose veins protruding.  In 
addition the Veteran reiterated his problems with numbness in 
the lower extremities related to the 2003 surgery.   It was 
also noted that the Veteran had varicosities in his right 
lower extremity.  It was further noted that a third surgery 
was being contemplated for the Veteran's varicose veins. 

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to 
Veteran's disabilities has not varied significantly during 
the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Varicose Veins

The Veteran's varicose veins of the left lower extremity are 
evaluated under 38 C.F.R. § 4.104, Code 7120.  Under Code 
7120, a 20 percent rating is warranted when there is 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted when there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration. A 60 percent rating is 
warranted when there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.   The highest rating of 100 percent is not 
warranted unless there is massive board-like edema with 
constant pain at rest.   Ratings under Code 7120 are for 
involvement of one extremity.  If more than one service 
connected extremity is involved, ratings are to be 
appropriately combined.  38 C.F.R. § 4.104.  Persistent is 
defined as "insistently repetitive or continuous, tenacious, 
or enduring."  Smith v. Principi, 17 Vet. App. 168 (2003) 
(citing Webster's II New College Dictionary).

At the outset the Board notes that only the left lower 
extremity is subject to service connection for varicose 
veins.  Accordingly, varicosities of the right lower 
extremity do not factor into whether an increased rating is 
warranted.  38 C.F.R. § 4.104, Code 7120.  In regard to the 
left lower extremity, the evidence of record does not 
establish that the Veteran experiences persistent edema 
associated with his varicose veins.  In this regard, none of 
the progress notes or letters from treating physicians 
indicate that the Veteran experiences persistent edema and 
several reports (including the August 2003 VA examination 
report and VA progress notes from December 2003, March 2005, 
April 2006 and April 2007 specifically note the lack of 
edema.  In addition, Dr. Liu's May 2008 letter noted the lack 
of any significant swelling.  

The Veteran's representative contends that the Veteran would 
have persistent edema if he did not faithfully wear his 
compression stockings.  Even if this is an accurate 
statement, however, Code 7120 does not assign ratings based 
on whether edema would be present if preventative measures 
were not taken.  Instead ratings are assigned based on 
whether persistent edema is actually manifested.  As the 
presence of persistent edema has not been established the 
assignment of a higher (40 percent) rating for the Veteran's 
left lower extremity varicose veins is not warranted.  The 
Board notes that it will not disturb the existing 20 percent 
rating already assigned to the Veteran even though assignment 
of this rating also requires the presence of persistent 
edema.  

The Board has also considered whether a separate rating could 
be assigned for scarring of the left lower extremity 
associated with the surgery the Veteran received for varicose 
veins.  As it is not established that any of the Veteran's 
scars are deep, unstable, painful on examination, cause 
limited motion, encompass an area greater than 144 square 
inches or otherwise cause limitation of function, a separate 
rating on the basis of scarring is not warranted.  38 C.F.R. 
§ 4.118, Codes 7801-7805.




Paresthesias of the left lower extremity

The Veteran's service connected paresthesias of the left 
lower extremity are rated under 38 C.F.R. § Code 8527, for 
impairment of the internal saphenous nerve.  Use of this 
rating Code is appropriate given the October 2004 VA finding 
that the Veteran's left ankle numbness was in the saphenous 
nerve distribution.  Under Code 8527, severe to complete 
paralysis is required for a compensable (10 percent) rating 
for the internal saphenous nerve.  In the instant case severe 
to complete paralysis is not shown as the Veteran only 
experiences numbness in this area.  (Dr. Liu has indicated 
that the Veteran has experienced some pain but has not 
specifically attributed the pain to the nerve involvement.  
Also, even if the Veteran does have saphenous nerve 
distribution pain, this still does not warrant a compensable 
rating).  See definition of incomplete paralysis contained in 
38 C.F.R. § 4.124a, following Code 8412, which indicates that 
when the involvement is wholly sensory, the rating assigned 
should be for the mild, or at most, the moderate degree.  
Accordingly, a compensable rating for paresthesias of the 
left lower extremity is not warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for varicose 
veins of the left lower extremity is denied.  

Entitlement to a compensable rating paresthesias of the left 
lower extremity status post ligation surgery for varicose 
veins is denied.    



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


